DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 7-13, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 10/20/2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim limitation “an inter-UV data link transceiver for wirelessly communicating information concerning the survivor to another UV” of claim 4 and “wirelessly communicating information concerning the survivor to another vehicle” of claim 16, have been incorporated into claims 1 and 13 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 10-13,18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340006 (Tang) in view of US 2016/0043771 (Mohamadi) (hereinafter Mohamadi  771), US 9057606 (Wolfe et al.), US 2015/0266576 (Hobbart et al), US 2016/0218425 (Mohamadi 425), and EP 2571264 (Cloutot et al.).
With respect to claims 1, 4, 13, and 16
Tang teaches: An unmanned vehicle (UV) (see at least Fig 1 and 5; #102; and ¶0112) , comprising:
a sensor to detect a presence of a survivor in a search and rescue area (see at least Fig 1 and 3; #104 and #106; and ¶0115; Discussing finding a swimmer in distress.); 
a UV data link transceiver to wirelessly communicate information concerning the survivor to a command center (see at least Fig 3; #314; and ¶0115; Discussing providing image inform to the command center.), wherein a device associated with the search and rescue area relays the information between the UV and the command center (see at least Fig 5; #502; and ¶0118; Discussing that the drone communicates with a wireless base station and the base station connects to the command center #504 over the internet #508.);
an inter-UV data link transceiver for communication with another UAV (see at least Fig 15 and ¶0180; Discussing that the drones communicate with each other to enhance the accuracy of their relative positions.) 
a UV local positioning system (see at least Fig 1; #105 and ¶0112). 
Tang does not specifically teach
wherein the relay device is a building controller located in a building;
an ultra-wide band (UWB) transceiver sensor, including an S-band, multiple input multiple output (MIMO) phased array radar system, for detecting the presence of a survivor in a search and rescue area, the 
a sub-gigahertz transceiver communicating information concerning the survivor including the vital signs telemetry data detected from the S-band, MIMO phased array radar system to a command center;
a data link transceiver for wirelessly communicating information concerning the survivor to another device to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected;
A UV local positioning system to:
Receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area;
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module
Determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals; and 
Determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the subset of the plurality of local positioning system portable antennas
However Mohamadi 771 teaches:
an ultra-wide band (UWB) transceiver sensor, including an S-band, phased array radar system (see at least Fig 1; #1000; and ¶0023; Noting that the UWB operates in the 1-10 GHz range.  Since the S-band is the 2-4 GHz range Mohamadi 771 would read on this limitation.), for detecting the presence of a survivor in a search and rescue area, the phased array radar system detecting heart rates and respiration rates to generate vital signs telemetry data (see at least Fig 1 and 5; #510 and #1000; and ¶0043 and ¶0053; Discussing using a UWB antenna array to detect a breathing and a heartbeat of a person #101. Mohamadi 771 does not specifically state that the UWB transceiver sensor includes a phased array radar system. However in ¶0037 Mohamadi 771 teaches the used of an active array antenna that can perform virtual beam forming.  Thus Mohamadi 771 is using different terms to teach a phased array radar system); and
communicating information concerning the survivor including the vital signs telemetry data detected from the S-band, phased array radar system to a command center (see at least Fig 6A; #110 and #125; and ¶0045; Discussing communicating information using the remote processor.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Tang by using an ultra-wide band (UWB) transceiver sensor, including a phased array radar system, for detecting the presence of a survivor in a search and rescue area, the phased array radar system detecting heart rates and respiration rates to generate vital signs telemetry data, and communicating information concerning the survivor including vital signs telemetry data to a command center as taught by Mohamadi 771 in order to better find people in a dangerous situation.  Thus making the unmanned vehicle more effective at saving people.
The combination of Tang and Mohamadi 771 does not specifically teach:
wherein the relay device is a building controller located in a building;
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system;
a sub-gigahertz transceiver;
a data link transceiver for wirelessly communicating information concerning the survivor to another device to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected;
A UV local positioning system to:
Receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area;
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module
Determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals; and 
Determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the subset of the plurality of local positioning system portable antennas
However Wolf teaches:
a sub-gigahertz transceiver (see at least Fig 3; and col. 41-41 and lines 45-15; Discussing the use of a FM receiver transmitter.  The FM range is 30-300 MHz.); 
A UV local positioning system to (see at least Fig 1 and 11; Receiver unit; and col. 3 lines 50-55; Also see rejection above regarding the use of a UAV.):
receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area (see at least Fig 1 and 11; WAPS Towers and Discussing that the broadcast antennas may be paced on fire trucks.);
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module (see at least col 9-10 lines 50-25 and col 24 lines 19-67; Discussing using the time delay, also see response above.), each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module(see at least Fig 1 and 11; Receiver Unit; and col 24 lines 19-67; Discussing using the pseudorange measurements from the transmitters.  The Examiner notes that pseudorange measurements are obtained by using the time of flight [i.e. delay] of a signal to determine a distance measurement.)
Determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals (see at least Fig 1 and 11; Receiver Unit; and col 24 lines 19-67; Discussing using the pseudorange measurements from the transmitters.  The Examiner notes that pseudorange measurements are obtained by using the time of flight [i.e. delay] of a signal to determine a distance measurement.); and 
Determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the subset of the plurality of local positioning system portable antennas(see at least Fig 1 and 11; WAPS Towers and Commlabs towers; and col. 3 lines 50-67 and col. 13 lines 43-55; Discussing determining the position of the receiver unit based on distance from towers.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tang and Mohamadi 771 by using a UV local positioning system to: receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area; determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module; determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals; and determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the 
The combination of Tang, Mohamadi 771, and Wolf does not specifically teach:
wherein the relay device is a building controller located in a building;
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system;
However having the device associated with the search and rescue area in a building would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed.  Specifically Hobbart teaches:
wherein the relay device is a building controller located in a building (see at least Fig 9; #68; and ¶0043-46)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tang, Mohamadi 771, and Wolf by having the relay device located in a building as taught by Hobbart, because doing would allow the system to use existing structure to extend the range of the UAV.  Thus making the system more useful. 
The combination of Tang, Mohamadi 771, Wolf, and Hobbart does not specifically teach:
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system;
However using a MIMO phased array system would have been obvious to one of ordinary skill in the art at the time the invention was filed specifically Mohamadi 425 teaches:
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system (see at least Fig 2A-B; #52 and #122; ¶0028);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the combination of Tang, Mohamadi 771, Wolf, and Hobbart, by using a multiple input multiple output phased array radar system as taught by Mohamadi 425, because doing so would allow the system to have a higher resolution with fewer antennas.  Thus saving money and making the system lighter. 
The combination of Tang, Mohamadi 771, Wolf, and Hobbart does not specifically teach:
a data link transceiver for wirelessly communicating information concerning the survivor to another device to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected 
However using a second device to determine if an object /person is correctly detected would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed.  Specifically Cloutot teaches:
a data link transceiver (see at least Fig 1; SOB and SWS; and ¶0015) for wirelessly communicating information concerning the survivor to another device (see at least Fig 1 and 2; P, X, and T; ¶0009 and ¶0018; See above regarding a survivor.) to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected (see at least Fig 1 and 2; P, X, and T; ¶0009 and ¶0018; Discussing communicating with other cameras to track a package/person.  Also see above regarding a survivor.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify the combination of Tang, Mohamadi 771, Wolf, and Hobbart by using another device the accuracy of the detected object/person by confirming whether the object/person was correctly detected as taught by Cloutot because doing so would ensure the system can properly track the object/person.  Thus making the system more accurate.
With respect to claim 5
Tang teaches:
further comprising a medical supply compartment for holding emergency medical supplies, wherein the medical supply compartment is configured to release medical supplies to the survivor based on the detected presence of the survivor (see at least Fig 1013; #1102; and ¶0131, ¶0151, and ¶0166)
With respect to claim 7
Tang teaches:
wherein the UV data link transceiver is configured to wirelessly communicate the information concerning the survivor via a UV-command data link, to the command center (see at least Fig 3; #314; and ¶0115).
With respect to claims 8 
Tang teaches:
further comprising a proximity sensor for detecting the presence of objects in the search and rescue area, wherein the UV data link transceiver wirelessly communicates the detected presence of objects to the command center (see at least Fig 1 and 3; #104 and #106; and ¶0115; Discussing finding a swimmer in distress. The Examiner notes that a given the broadest reasonable interpretation in light of the specification a proximity sensor could be a camera.).
With respect to claims 10 and 18
Tang teaches:
a visible light camera for detecting video and communicating the video to the command center (see at least Fig 1 and 3; #104 and #106; and ¶0115).
With respect to claims 11 and 19
Tang teaches:
an infrared (IR) camera for detecting heat signatures of survivors and/or hotspots of fires (see at least ¶0145).
With respect to claims 12 and 20
Tang teaches:
wherein the vehicle is an unmanned aerial vehicle (UAV) ) (see at least Fig 1 and 5; #102; and ¶0112).
With respect to claim 22
Tang teaches:
UV communicates a survivor location to the command center via the UV data link transceiver, the survivor location determined based on the localized position of the UV, a distance between the UV and the survivor, and an angle between the UV and the survivor (see at least Fig 3 and ¶0115-118; Discussing determining the position of a survivor with respect to the UAV.  The Examiner further notes that determining a survivor position based on a known position (the UAV position) a difference between the known positon and the target and the angle between the known position and the target was known in the art at the time the invention was filed.  Also see rejection to claim 1.)
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340006 (Tang), US 2016/0043771 (Mohamadi), US 9057606 (Wolf et al.), US 2015/0266576 (Hobbart et al), US 2016/0218425 (Mohamadi 425), and EP 2571264 (Cloutot et al.) as applied to claims 1 and 13 above, and further in view of US 2008/0136626 (Hudson et al). 
With respect to claims 9 and 17
The combination of Tang, Mohamadi 771, Wolf, Hobbart, Mohamadi 425, and Cloutot does not specifically teach:
A gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center.
However Hudson teaches:
A gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center (see at least ¶0038-39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tang, Mohamadi 771, Wolf, Hobbart, Mohamadi 425, and Cloutot by using detecting the presence of different kinds of gasses as taught by Hudson because doing so would allow the unmanned vehicle to identify a greater variety of threats.  Thus making the system more useful. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340006 (Tang), US 2016/0043771 (Mohamadi 771), US 9057606 (Wolf et al.), EP 2571264 (Cloutot et al.), US 2008/0136626 (Hudson et al), US 2015/0266576 (Hobbart et al), and US 2016/0218425 (Mohamadi 425).
With respect to claim 21
Tang teaches: An unmanned vehicle (UV) (see at least Fig 1 and 5; #102; and ¶0112) , comprising:
a sensor to detect a presence of a survivor in a search and rescue area (see at least Fig 1 and 3; #104 and #106; and ¶0115; Discussing finding a swimmer in distress.); 
a UV data link transceiver to wirelessly communicate information concerning the survivor to a command center (see at least Fig 3; #314; and ¶0115; Discussing providing image inform to the command center.) wherein a device associated with the search and rescue area relays the information between the UV and the command center (see at least Fig 5; #502; and ¶0118; Discussing that the drone communicates with a wireless base station and the base station connects to the command center #504 over the internet #508.).
a UV local positioning system (see at least Fig 1; #105 and ¶0112) 
Tang does not specifically teach
wherein the relay device is a building controller located in a building;
an ultra-wide band (UWB) transceiver sensor, including an S-band, multiple input multiple output (MIMO) phased array radar system (see at least Fig 12 and ¶0067), for detecting the presence of a survivor in a search and rescue area, the phased array radar system detecting heart rates and respiration rates to generate vital signs telemetry data; 
a sub-gigahertz transceiver for wirelessly communicating information concerning the survivor including the vital signs telemetry data to a command center;
an inter-UV data link transceiver for wirelessly communicating information concerning the survivor to another UV to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected;
a UV local positioning system to:
Receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area;
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module
Determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals; and 
Determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the subset of the plurality of local positioning system portable antennas; and
a gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center.
However Mohamadi 771 teaches:
an ultra-wide band (UWB) transceiver sensor, including an S-band  phased array radar system, for detecting the presence of a survivor in a search and rescue area, the phased array radar system detecting heart rates and respiration rates to generate vital signs telemetry data (see at least Fig 1 and 5; #510 and #1000; and ¶0043 and ¶0053; Discussing using a UWB antenna array to detect a breathing and a heartbeat of a person #101. Mohamadi 771 does not specifically state that the UWB transceiver sensor includes a phased array radar system. However in ¶0037 Mohamadi 771 teaches the used of an active array antenna that can perform virtual beam forming.  Thus Mohamadi 771 is using different terms to teach a phased array radar system.); and
communicating information concerning the survivor including the vital signs telemetry data to a command center (see at least Fig 6A; #110 and #125; and ¶0045; Discussing communicating information using the remote processor.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Tang by using an ultra-wide band (UWB) transceiver sensor, including a phased array radar system, for detecting the presence of a survivor in a search and rescue area, the phased 
The combination of Tang and Mohamadi 771 does not specifically teach:
wherein the relay device is a building controller located in a building;
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system;
an inter-UV data link transceiver for wirelessly communicating information concerning the survivor to another UV to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected; 
a UV local positioning system to:
Receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area;
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular 
Determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals; and 
Determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the subset of the plurality of local positioning system portable antennas;
a gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center.
However Wolf teaches:
a sub-gigahertz transceiver (see at least Fig 3; and col. 41-41 and lines 45-15; Discussing the use of a FM receiver transmitter.  The FM range is 30-300 MHz.)
A UV local positioning system to (see at least Fig 1 and 11; Receiver unit; and col. 3 lines 50-55; Also see rejection above regarding the use of a UAV.):
receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area (see at least Fig 1 and 11; WAPS Towers and Commlabs towers; and col. 3 lines 50-55 and col. 13 lines 43-55; Discussing that the broadcast antennas may be paced on fire trucks.);
Determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module (see at least col 9-10 lines 50-25 and col 24 lines 19-67; Discussing using the time delay, also see response above.), each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module(see at least Fig 1 and 11; Receiver Unit; and col 24 lines 19-67; Discussing using the pseudorange measurements from the transmitters.  The Examiner notes that pseudorange measurements are obtained by using the time of flight [i.e. delay] of a signal to determine a distance measurement.)
Determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals (see at least Fig 1 and 11; Receiver Unit; and col 24 lines 19-67; Discussing using the pseudorange measurements from the transmitters.  The Examiner notes that pseudorange measurements are obtained by using the time of flight [i.e. delay] of a signal to determine a distance measurement.); and 
Determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the subset of the plurality of local positioning system portable antennas(see at least Fig 1 and 11; WAPS Towers and Commlabs towers; and col. 3 lines 50-67 and col. 13 lines 43-55; Discussing determining the position of the receiver unit based on distance from towers.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tang and Mohamadi 771 by using A UV local positioning system to: receive one or more local positioning signals from a plurality of local position system portable antennas surrounding the search and rescue area; determine a time delay of each of the one or more local positioning signals received by the UV local positioning system module, each time delay relative to a particular local position system portable antenna and calculated based on a time difference between transmission of a local position signal by the particular local position system portable antenna and receipt of the local position signal by the UV local position system module; determine a distance from the UV to each of a subset of the plurality of local positioning system portable antennas based on the time delay of each of the one or more local positioning signals; and determine a localized position of the UV in the search and rescue area based on the distance from the UV to each of the 
The combination of Tang, Mohamadi 771, and Wolf, does not specifically teach:
wherein the relay device is a building controller located in a building;
a transceiver sensor, including multiple input output (MIMO) phased array radar system;
an inter-UV data link transceiver for wirelessly communicating information concerning the survivor to another UV to refine the accuracy of the detected presence of the survivor by confirming whether the survivor was correctly detected; and
a gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center.
However Cloutot teaches:
A data link transceiver for wirelessly communicating information concerning the object/person to another device (see at least Fig 1 and 2; P, X, and T; ¶0009 and ¶0018; See above regarding a survivor.)to refine the accuracy of the detected presence of the object/person by confirming object/person was correctly detected (see at least Fig 1 and 2; P, X, and T; ¶0009 and ¶0018; See above regarding a survivor.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of combination of Tang, Mohamadi 771, Wolf, and Bruemmer by using another device the accuracy of the detected object/person by confirming whether the object/person was correctly detected as taught by Cloutot because doing so would ensure the system can properly track the object/person.  Thus making the system more accurate.
The combination of Tang, Mohamadi 771, Wolf, and Cloutot does not specifically teach:
wherein the relay device is a building controller located in a building;
a transceiver sensor, including multiple input output (MIMO) phased array radar system;
a gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center.
However Hudson teaches:
a gas sensor for detecting the presence of different kinds of gases, wherein the UV data link transceiver wirelessly communicates the detected presence of different gases to the command center (see at least ¶0038-39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tang, Mohamadi 771, Wolf, and Cloutot by using detecting the presence of different kinds of gasses as taught by Hudson because doing so would allow the unmanned vehicle to identify a greater variety of threats.  Thus making the system more useful.
The combination of Tang, Mohamadi 771, Wolf, Cloutot, and Hudson does not specifically teach:
wherein the relay device is a building controller located in a building;
a transceiver sensor, including multiple input output (MIMO) phased array radar system;
However having the device associated with the search and rescue area in a building would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed.  Specifically Hobbart teaches:
wherein the relay device is a building controller located in a building (see at least Fig 9; #68; and ¶0043-46)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Tang, Mohamadi 771, Wolf, Cloutot, and Hudson by having the relay device located in a building as taught by Hobbart, because doing would allow the system to use existing structure to extend the range of the UAV.  Thus making the system more useful.
The combination of Tang, Mohamadi 771, Wolf, Cloutot, Hudson, and Hobbart does not specifically teach:
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system;
However using a MIMO phased array system would have been obvious to one of ordinary skill in the art at the time the invention was filed specifically Mohamadi 425 teaches:
a transceiver sensor, including multiple input multiple output (MIMO) phased array radar system (see at least Fig 2A-B; #52 and #122; ¶0028);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the combination of Tang, Mohamadi 771, Wolf, Cloutot, Hudson, Hobbart, by using a multiple input multiple output phased array radar system as taught by Mohamadi 425, because doing so would allow the system to have a higher resolution with fewer antennas.  Thus saving money and making the system lighter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665